MEMORANDUM **
Sabita Devi, a native and citizen of Fiji, petitions for review of the Board of Immigration Appeals’ decision summarily affirming an Immigration Judge’s (“IJ”) denial of her application for asylum. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence and will uphold the IJ’s decision unless the evidence compels a contrary conclusion. INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition.
Substantial evidence supports the IJ’s decision that Devi failed to establish past persecution or a well-founded fear of future persecution based on harassment from ethnic Fijian children and having her purse snatched. See Prasad v. INS, 47 F.3d 336, 339-40 (9th Cir.1995) (finding no past persecution or well-founded fear of future persecution where the petitioner was arrested, detained for four to six hours, beaten, and private citizens threw stones at his house and attempted to steal property). Accordingly, her asylum claim is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.